Citation Nr: 1809204	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  15-45 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether E.A.W. may be recognized as the dependent child of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Stephen A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Appellant in this case is the surviving spouse of a Veteran who had recognized military service with the United States Army from May 1951 to March 1955.  The Veteran died in April 2002.

In a September 2013 letter, the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denied the Appellant's claim for dependency benefits for the Appellant's daughter, E.A.W., as a dependent adult permanently incapable of self-support.

In September 2017, this matter was remanded by the Board for further development.  It is now ready for adjudication.

This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the claim for the VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in April 2002.

2.  The establishment of a common law marriage between the Appellant and the Veteran, for VA purposes prior to November 1982 is otherwise established.




CONCLUSION OF LAW

The requirements for recognition of EAW as the dependent child of the Veteran, for purposes of payment of VA benefits, have been met.  38 U.S.C.§ 501 (2012); 38 C.F.R. §§ 3.52, 3.57, 3.205.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims that she had a common law marriage with the Veteran before E.A.W.'s 18th birthday in November 1982, thereby establishing E.A.W. as the Veteran's stepchild and giving E.A.W. entitlement to an award of helpless child benefits on the basis of permanent incapacity for self-support.

The state of Georgia recognizes common law marriages as valid if established prior to January 1, 1997.  Official Code of Georgia Annotated § 19-3-1.1 (2017).  Under Georgia law, in order for a valid marriage to exist there must be ceremonial marriage or common-law marriage entered into in good faith.  This was defined by Kersey v. Gardner, 264 F. Supp. 887 (M.D. Ga. 1967 ), which stated that there must be (1) parties able to contract, (2) an actual contract of marriage, and (3) consummation by cohabitation in Georgia.  Kersey further stated that an agreement may be inferred from the cohabitation and reputation unless there is other evidence indicating that such an agreement was not present.  In order for a relationship based upon repute and cohabitation to obtain the status of marriage at least one of the parties must have believed in good faith that their marital agreement made them husband and wife.  Id.at 889-90 citing Drewry v. State, 208 Ga. 239, 65 S.E.2d 916.  The burden of proof is on the party asserting the existence of the common-law marriage to establish its existence by a preponderance of the evidence.  Estate of Smith, 679 S.E.2d 760 (Ga. App. 2009).

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

The marital history of the Veteran and the Appellant is rather complicated.

In the Veteran's June 1968 Application for Compensation or Pension, the Veteran indicated that he married D.B.B. in Ridgeland, South Carolina in 1952.  The marriage was terminated by divorce in 1957 in Savannah, Georgia.

E.A.W. was born to the Appellant in November 1964.  No father is listed on the birth certificate and the Appellant has stated that the Veteran is not the natural father of E.A.W.  

The Appellant provided a divorce decree which reflects that she divorced her prior husband, A.E.H., in October 1973.  On the Application for Dependency and Indemnity, the Appellant listed that the Veteran's marriage to D.B.B. ended in divorce in 1957. 

A March 1991 Status of Dependents Questionnaire shows that the Veteran indicated that he was married to D.B.B.
A May 1997 marriage certificate reflects that the Veteran married the Appellant in May 1997 in Jasper County, South Carolina.

A December 1999 Declaration of Status of Dependents reflects the Veteran's marriage to the Appellant and states that his first marriage to D.B.B. ended when she died in June 1992.

The Appellant states that she and the Veteran have been cohabitating from February 1973 until his death in April 2002, and held themselves out to be married.  The Appellant's daughter, E.A.W., resided with them and the Appellant claims that the Veteran referred to E.A.W. as his stepchild and that he cared for E.A.W. since she was a baby.  In support of this, the Appellant presented income tax records from 1983 and 1984.  In both records, the Veteran and the Appellant filed together and checked the box indicating that they were married and filing jointly.  The 1984 tax forms list the dependent children living with them as D, K, G.W., C.W., and E.A.W. 

In an October 2013 Notice of Disagreement, the Appellant stated that she began living with the Veteran in February 1973.  Although VA stated that the Veteran's marriage to D.B.B. ended in June 1992, the Appellant stated that the Veteran and his former spouse "separated" in their early 30s after which D.B.B. went to New York where she died in 1992.  She admitted that the Veteran "had a lot of secrets in his life" that she was unaware of until he died.

In response to the Appellant's dependency claim, in a September 2013 administrative decision VA found that the Veteran and the Appellant's marriage did not begin until May 1997, at which time her daughter was already over 18 years of age.  VA noted that the Veteran submitted documentation stating that his previous marriage to D.B.B. did not end until June 1992, which was past the Appellant's daughter's 18th birthday.
In September 2017, the Board remanded this matter for the purpose of determining whether a common law marriage between the claimant and the Veteran was established prior to November 1982, which is the date in which the Appellant's daughter turned 18 years old.  See, 38 C.F.R. § 3.57.

Pursuant to the Board's remand, in an October 2017 statement the Appellant explained that she first met the Veteran in 1972 during her separation from his first husband.  She said that she dated the Veteran for about one year before her divorce became final in October 1973, after which she moved into an apartment with the Veteran in Savannah, Georgia.  She stated that the Veteran was clear that the Appellant and her daughter were his family and introduced her to his friends as his wife.  They attended church as a family as well as holiday and birthday parties and other family events.

The Appellant's friends, E.B. and E.C. submitted Supporting Statements Regarding Marriage stating that the Veteran and Appellant maintained homes from 1973 to 1988 and from 1988 and 2002.  The friends stated that the Appellant and Veteran were always seen in public together as a family.

However, in a December 2017 Supplemental Statement of the Case, the RO continued to deny the claim stating that while there appeared to be continuous cohabitation supported by statements from other individuals, it does not appear that either party was free to enter into a common-law marriage.  The RO determined that the Appellant was not free to enter into a common law marriage with the Appellant, because there was no proof that he was divorced from his first wife, D.B.B., as of February 1973 and the fact that he was "separated" from his first wife did not allow him to enter into a common-law marriage.  



In sum, VA finds that there was a legal impediment to the marriage of the Veteran and the Appellant, the Veteran's marriage to his first spouse, D.B.B., and the fact that the Appellant remained married to her first spouse, A.E.H., prior to her common law marriage to the Veteran.

With regard to whether the Appellant's common-law marriage to the Veteran began prior to November 1982, the Board finds that at the time of the Veterans death, the appellant and the Veteran were in a valid common law marriage since October 1973.  The Appellant has clarified that although her cohabitation began in February 1973, her common law marriage began in October 1973.  In coming to this conclusion, the Board relied on statements from the Appellant and friends of the Appellant and the Veteran.  The statements submitted by the Appellant and her friends clearly indicate that the appellant and the Veteran were holding themselves out to the public as husband and wife until his death in April 2002.  In re Estate of Love, 274 Ga. App. 316, 618 S.E.2d 97 (2005) (holding that evidence tending to show the existence of a common law marriage may include such circumstances as the act of living together as man and wife, and holding themselves out the world as such).

With regard to whether there was a legal impediment to the common law marriage of the Veteran due to a remaining marriage to his first spouse, the Board finds that a preponderance of the evidence suggests that the Appellant was unaware of any legal impediment to marrying the Veteran.

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.§ 103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205 (a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 U.S.C§ 501; 38 C.F.R. § 3.205 (c). 

The Court has issued pertinent directives in Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in cases such as the appellant's, the appellant must be given an opportunity to submit a signed statement pursuant to 38 C.F.R. § 3.205 (c), indicating that she had no knowledge of a legal impediment to the marriage. In general, the Court indicated that if the appellant was unaware of the impediment, then an otherwise invalid marriage could be deemed valid.

In this case, the Board acknowledges that is remains unclear whether the Veteran's marriage to his first spouse ended in divorce prior to his common law marriage to the Appellant in October 1973, or ended in her death in 1992.  However, it is apparent is that the Appellant believed she was the Veteran's common law spouse.  She acknowledged that the Veteran "had a lot of secrets in his life" that she was not aware of until after his death.  In this regard, it appears that the Appellant believed that the Veteran was free to enter into marriage prior to November 1982.

The Appellant has submitted a statement in which she asserted that she believed that the Veteran was separated from his spouse in his early 30s and had knowledge that she moved back to New York.  It appears that she did in fact believe that they were common law married as made evident by the joint tax filings in 1983 and 1984.  It does not appear that she was aware of any legal impediment to her marriage to the Veteran.  The Board finds her statements regarding the Veteran are credible and generally supported in the record. 

The Board notes the requirements of 38 C.F.R. § 3.52 for a "deemed valid" marriage have also been satisfied.  The evidence of record supports findings that that the Veteran and Appellant entered into a common law marriage prior to November 1982 (the date at which the Appellant's daughter turned 18 years of age) without knowledge of any legal impediment; officially married the Veteran in 1997, and cohabited with the Veteran continuously until his death. 

In light of the foregoing, the Board may conclude that the Appellant and the Veteran had a deemed valid marriage prior to November 1982 and E.A.W. may be recognized as the dependent child of the Veteran for VA benefits purposes.

The AOJ must now develop and adjudicate the claim of entitlement to an award of helpless child benefits for E.A.W. on the basis of permanent incapacity for self-support.


ORDER

E.A.W. may be recognized as the dependent child of the Veteran for VA benefits purposes.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


